PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,982,519
Issue Date: 2021 Apr 20
Application No. 15/702,855
Filing or 371(c) Date: 13 Sep 2017
Attorney Docket No. 18888-066002 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT PURSUANT TO 37 C.F.R. § 1.705(B)” filed May 20, 2021, requesting that the Office correct the patent term adjustment (PTA) from 0 days to 125 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On April 20, 2021, the Office determined that patentee was entitled to 0 days of PTA. 

On May 20, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 125 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 125 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(7) for filing a response correcting a reply with an omission.

 “A” Delay
 
The Office has determined that the period of “A” delay is 100 days.

The Office finds that “A” delay includes the following period(s):
A period of 100 days under 37 CFR 1.703(a)(1), beginning November 14, 2018, the day after the date that is fourteen months after the date the application was filed, and ending February 21, 2019, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed;
 
“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1316 days, which is the number of days beginning September 13, 2017, the date the application was filed, and ending April 20, 2021, the date of patent issuance.

The time consumed by continued examination is 11 days.  The time consumed by continued examination includes the following periods: 
A period of 11 days, beginning December 8, 2020 (the filing date of the RCE) and ending December 18, 2020 (the mailing date of a notice of allowance).
 
The number of days beginning on the filing date (September 13, 2017) and ending on the date three years after the filing date (September 13, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (11 days) from the length of time between the application filing date and issuance (1316 days) is 1305 days, which exceeds three years (1097 days) by 208 days.  Therefore, the period of “B” delay is 208 days. The “B” delay period runs from September 14, 2020, the day after the date three years after the date the application was filed until December 7, 2020, the day before the RCE was filed (85 days), and from December 19, 2020 the day after the date the notice of allowance was mailed until April 20, 2021, the date the application issued as a patent (123 days).  

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 183 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 31 day period under 37 CFR 1.704(b) beginning May 22, 2019, the day after the date an Office action under 35 U.S.C. 132 was mailed and ending June 21, 2019, the date a response to the Office action was filed;

A 91 day period under 37 CFR 1.704(b) beginning April 1, 2020, the day after the date three months after the date a non-final Office action under 35 U.S.C. 132 was mailed and ending June 30, 2020, the date a response to the non-final Office action was filed;

The Office previously calculated a period of 375 days under 37 CFR 1.704(c)(7) in connection with the reply filed June 30, 2020, because a Notice of Non-Compliant Reply was mailed September 12, 2019, in response to applicant’s reply filed June 21, 2019. The Notice stated that applicant needed to elect the method of claims Group 1 or Group 2. However, Applicant made an election as noted in the Interview Summary mailed November 14, 2019, and the Office action mailed December 31, 2019 stated that the notice of non-compliant amendment had been withdrawn. The reply of June 30, 2020 was in response to the Office action mailed December 31, 2019. Therefore, the period of reduction runs from the day after the date three months after the date of mailing of the Office action mailed December 31, 2019 to the date the reply was filed, June 31, 2020, or 91 days. The 375 day period of reduction is removed and replaced with a 91 day period of reduction for applicant delay.

A 61 day period under 37 CFR 1.704(b) beginning October 9, 2020, the day after the date three months after the date a final Office action was mailed and ending December 8, 2020, the date a response to the final Office action (an RCE) was filed;
 
Total applicant delay is 183 (31+91+61) days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

100 + 208 + 0 – 0 – 183 = 125 days

Patentee’s Calculation:

100 + 208 + 0 – 0 – 183 = 125 days


CONCLUSION

The Office affirms that patentee is entitled to one hundred twenty-five (125) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 100 + 208 + 0 – 0 – 183 = 125 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred twenty-five (125) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination